IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-74,713-01




EX PARTE MICHAEL SHANE NOBLES, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 241-1728-05-A IN THE 241ST JUDICIAL DISTRICT COURT
FROM SMITH COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant entered an open plea of guilty to
aggravated assault with a deadly weapon, enhanced with a prior conviction, and was sentenced to
fifty years’ imprisonment.  The Tenth Court of Appeals affirmed his conviction.  Nobles v. State, No.
10-06-00153-CR (Tex. App. - Waco, August 1, 2007, pet. ref’d).
            On, September 17, 2010, the trial court made findings of fact and conclusions of law,
recommending that relief be denied.  This Court has reviewed the record with respect to the
allegations made by Applicant.  We adopt the trial court's findings and conclusions of law, except
for findings #6(e) and 6(f).  Based upon the trial court's findings and conclusions and our own
review, we deny relief.
 
Filed: October 13, 2010
Do not publish